Fourth Court of Appeals
                              San Antonio, Texas
                                   JUDGMENT
                                 No. 04-22-00384-CR

                               Jose Andres ROMERO,
                                      Appellant

                                          v.

                                The STATE of Texas,
                                      Appellee

            From the 216th Judicial District Court, Gillespie County, Texas
                                Trial Court No. 7972
                  Honorable Albert D. Pattillo, III, Judge Presiding

BEFORE JUSTICE WATKINS, JUSTICE RODRIGUEZ, AND JUSTICE VALENZUELA

   In accordance with this court’s opinion of this date, this appeal is DISMISSED.

   SIGNED October 19, 2022.


                                           _________________________________
                                           Beth Watkins, Justice